Citation Nr: 0940576	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a hearing loss 
disability.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to the Veteran's low back 
disability.

6.  Entitlement to service connection for sciatica of the 
left lower extremity, to include as secondary to the 
Veteran's low back disability.  

7.  Entitlement to service connection for a sinus condition.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December2006 and March 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

Since this case has been certified for appellate review, the 
Veteran has submitted additional evidence, but has waived RO 
review in a September 2009 submission from his 
representative.  The Board notes that one of the documents 
submitted by the Veteran is a July 2009 letter from Dr. E.T., 
who is treating the Veteran for major depressive disorder.  

To the extent the Veteran appears to be seeking service 
connection for an acquired psychiatric disability, this 
matter is referred to the RO for appropriate development, if 
needed.  

In this regard, the Veteran is asked to provide a statement 
to the RO as to whether he is, or is not, filing such a 
claim, as this is not clear. 

Additionally, the Veteran requested a hearing before a member 
of the Board in his October 2007 substantive appeal, but 
withdrew his request for a hearing in an August 2008 writing.  

The issues of entitlement to service connection for a low 
back disability, sciatica of the left lower extremity, 
hearing loss, tinnitus, and a sinus condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a diagnosed 
sleep disorder.

2.  The Veteran does not have a current bilateral leg 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder 
have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

2.  The criteria for service connection for a bilateral leg 
disability have not been met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Here, the Veteran is seeking service connection for a sleep 
disorder and a bilateral leg disability.  

The Veteran's service treatment records are negative for any 
complaints of or treatment for either sleep problems or leg 
problems, providing limited evidence against this claim. 

Treatment records from the Veteran's primary care physician 
at Family Medical Center from November 2004 and March 2007 
note that the Veteran is suffering from insomnia and has been 
prescribed Effexor to treat his sleep difficulties.  
Additionally, the Veteran and his spouse have testified that 
the Veteran has had difficulty sleeping since service.  
However, "insomia", such as "pain", is a symptom, not a 
separate disability for which VA benefits can be awarded, and 
the Board can find no evidence that the Veteran's sleep 
difficulties have been attributed to a recognized sleep 
disorder, such as sleep apnea.  

As discussed above, entitlement to service connection 
requires evidence of a current disability.  Here, there is no 
evidence that the Veteran has a current medical diagnosis of 
a sleep disability.  

The Board does note that the Veteran has submitted a July 
2009 letter from Dr. E.P., who stated that he has been 
treating the Veteran for major depressive disorder, with 
symptoms including insomnia.  However, the issue of 
entitlement to service connection for an acquired psychiatric 
disability has not been addressed by the RO and is not before 
the Board at this time.  

In June 2006, the Veteran's physical therapist, E.T., 
submitted a statement that she had been treating the Veteran 
for chronic low back pain radiating down the left posterior 
thigh.  E.T. reported that the Veteran initially presented 
with an antalgic gait, with decreased stance time in the left 
lower extremity and decreased stride length on the right 
lower extremity, but that the Veteran now had equalized 
weight bearing and stride lengths.  

An August 2007 treatment note from the Veteran's primary care 
physician documents complaints of leg pain.  On examination, 
the Veteran's legs were normal, except for a slight decrease 
in strength and reflex in the left foot and ankle which the 
examining physician diagnosed as sciatica of the left lower 
extremity, providing evidence against this claim.  Although 
other medical records document treatment for sciatica of the 
left lower extremity, the Board can find no other complaints 
of, or treatment for, a bilateral leg condition of record or 
any evidence of a diagnosed medical disability affecting the 
lower extremities other than sciatica, which will be 
addressed in the Remand portion of this opinion.  

Once again, the Board notes that before service connection 
can be granted, the Veteran must present evidence of a 
current disability.  Even if the Board assumes that the 
Veteran experiences pain in his lower extremities, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As the Veteran does not currently have a diagnosed sleep 
disorder or a diagnosed bilateral leg disability associated 
with a service connected disability, and there is no evidence 
of these disabilities in service, entitlement to service 
connection for a sleep disorder and a bilateral leg 
disability must be denied. 

This decision does not suggest that a veteran can not be 
compensated for pain or sleep problems associated with a 
service connected disability, but before this can occur the 
Board must have a service connected disability which causes 
the symptoms in question.  No such disability has been 
indicated.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the Veteran was provided with the necessary VCAA notice 
in June 2006 and August 2007 letters, prior to the initial 
unfavorable RO decisions.  These letters informed the Veteran 
of what evidence was required to substantiate his claims and 
of VA and the Veteran's respective duties for obtaining 
evidence.  They also informed him of how VA assigns 
disability rating and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as private treatment records.  The Board has also 
considered whether the Veteran should be afforded VA 
examinations for his alleged sleep disorder and bilateral leg 
disability, but as there is no evidence of a current sleep 
disorder or a current bilateral leg disability, a referral 
for a VA examination is not warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the 
service and post-service treatment records, as a whole, 
provide highly probative evidence against these claims. 

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a sleep disorder and a 
bilateral leg disability is denied.  

REMAND

The Veteran is also seeking service connection for a low back 
disability, sciatica of the left lower extremity, bilateral 
hearing loss, tinnitus, and a sinus condition.  

Low Back Disability and Sciatica of the Left Lower Extremity

The Veteran was treated several times in service for low back 
pain and is currently being treated for low back pain as well 
as sciatica of the left lower extremity secondary to L4-5 and 
L5-S1 disc protrusions.   

In June 2008, the Veteran was afforded a VA examination of 
his low back disability.  While the examiner concluded that 
the Veteran's low back disability was less likely than not 
related to his active service, he offered no rationale for 
this opinion.  The Board notes that a medical opinion that 
contains only data and conclusions is accorded no weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, this issue must be remanded to afford the 
Veteran an adequate VA examination.  The examiner is asked to 
render an opinion as to whether it is at least as likely as 
not (fifty percent or greater) that the Veteran's current low 
back disability and left lower extremity sciatica are related 
to his military service, either on a direct or secondary 
basis.  

Bilateral Hearing Loss and Tinnitus

The Veteran's hearing was normal at his entrance examination 
and no hearing evaluation was performed at separation from 
service.  Additionally, there are no complaints of or 
treatment for hearing loss or tinnitus in the Veteran's 
service treatment records or for many years after service.  
However, both the Veteran and his spouse have testified that 
he has experienced ringing in his ears since service and the 
Veteran has alleged that he was subjected to excessive noise 
exposure during weapons training because his ear plugs were 
not properly adjusted.  The Veteran's service personnel 
records do confirm training with an M-16 rifle and hand 
grenades.  

A November 2004 treatment note from the Veteran's primary 
care physician reflects that the Veteran's reported hearing 
problems could be secondary to his reported tinnitus.  

The Veteran is competent to testify to symptoms such as 
ringing in his ears and subjective hearing loss and his 
military records confirm at least some noise exposure in 
service.  Accordingly, these issues must be remanded for a VA 
examination to determine whether the Veteran has current 
tinnitus and bilateral hearing loss disabilities and whether 
it is at least as likely as not that these disabilities had 
onset in service or were caused or aggravated by the 
Veteran's active service.  In the case of the Veteran's 
hearing loss disability, if any, the examiner is asked to 
consider whether this disability is secondary to the 
Veteran's tinnitus.  

Sinus Condition

The Veteran's service treatment records show that the Veteran 
was treated twice for complaints of sinus and nasal 
congestion and that he complained of sinus problems in the 
winter and when he catches a cold.  

Current treatment records note treatment for a chronic 
allergy problem with symptoms that include sinus and nasal 
congestion.  

A remand is necessary on this issue to afford the Veteran a 
VA examination to determine whether the Veteran has a current 
chronic allergy or sinus disability and, if so, whether it is 
at least as likely as not (fifty percent or greater) that 
this disability had onset in service or was caused or 
aggravated by the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another 
VA examination of his low back and left 
lower extremity sciatica.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's low back disability (if 
any) had onset in service or was caused or 
aggravated by the Veteran's active service 
from July 1985 to April 1988.

In the case of the Veteran's left lower 
extremity sciatica, the examiner is asked 
to render an opinion as to whether it is 
at least as likely as not that this 
disability (if any) is secondary to the 
Veteran's low back disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  The Veteran should be afforded a VA 
audiological examination to determine 
whether the Veteran has bilateral hearing 
loss and tinnitus.  

If so, the examiner should render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's hearing loss and 
tinnitus had onset in service or were 
caused or aggravated by the Veteran's 
active service from July 1985 to April 
1988.

In the case of the Veteran's bilateral 
hearing loss (if any), the examiner is 
asked to render an opinion as to whether 
this hearing loss was caused secondary to 
the Veteran's tinnitus.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  The Veteran should be afforded a VA 
examination to determine whether the 
Veteran has a current chronic allergy or 
sinus disability. 

If so, the examiner should render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's allergy or sinus 
disability had onset in service or was 
caused or aggravated by the Veteran's 
active service from July 1985 to April 
1988.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

4.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


